DETAILED ACTION
Status of Claims
1.	This is a Final office action in response to communication received on July 11, 2022. Claims 11 and 17 are canceled. Claims 21-22 are new. Claims 1-10, 12-16, and 18-22 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10, 12-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-10 and 21-22 are a method; claims 12-16 are a system; and claims 18-20 are a non-transitory media. Thus, each claim 1-10, 12-16, and 18-22, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1-10, 12-16, and 18-22 is as follows: 
1. A computer-implemented method for providing realtime spending of reward points from a first business using reward payment tokens in cross-site transaction for a purchase from second business, the method comprising: receiving, by a reward payment token engine executing on a reward payment token server, a purchase request from a customer for the  purchase using reward points from the first business in a cross-site transaction on a merchant website from the second business different from the first business, wherein the first business and the second business do not have a reward purchase integration between the first business and the second business; requesting, by the reward payment token engine, a reward payment token for the purchase from a token translation engine executing on the reward payment token server, wherein the token translation engine is connected to and in communication with the reward payment token engine; generating, by the token translation engine, the reward payment token for the reward purchase, wherein the reward payment token includes a 16-digit virtual card number and the reward payment token matches and is utilized as a standard credit card on the merchant website for the cross-site transaction; transferring, by the token translation engine connected to the reward payment token engine, the reward payment token to the customer for completion and execution of the cross-site transaction on the merchant website; receiving, by the token translation engine, the reward payment token from the merchant website; verifying, by a rewards engine executing on the reward payment token server, a reward balance from the first business linked to the customer is greater than a purchase amount of the purchase, wherein the rewards engine is connected to and in communication with the token translation engine; upon verifying that the reward balance from the first business linked to the customer is greater than the purchase amount of the purchase, approving, by the token translation engine, the cross-site transaction and sending an approval for the cross-site transaction to the merchant website for the purchase; and adjusting, by the rewards engine, the reward balance from the first business linked to the customer for the purchase amount of the purchase [claims 12 and 18 recite substantially similar subject matter]. 
2. The method of claim 1, wherein the reward payment token includes an expiration date.  
3. The method of claim 1, wherein the reward payment token includes a card verification value (CVV).  
4. The method of claim 1, further including: validating, by the token translation engine, the reward payment token as a reward transaction and not a credit card transaction.  
5. The method of claim 4, wherein validating the reward payment token includes identifying a specific bank identification number of the reward payment token as the reward transaction.  
6. The method of claim 4, wherein validating the reward payment token includes identifying a specific card verification value (CVV) of the reward payment token as the reward transaction.  
7. The method of claim 4, wherein validating the reward payment token includes utilizing a real-time time stamp on the reward payment token and the reward purchase as the reward transaction.  
8. The method of claim 1, wherein the reward payment token server comprises a reward payment token database connected to the reward payment token engine, the reward payment token database comprising a plurality of customer accounts and reward payment tokens linked with each of the plurality of customer accounts.  
9. The method of claim 8, wherein the reward payment token server comprises a rewards database connected to the rewards engine, the rewards database comprising a plurality of reward accounts of the first business linked with each of the plurality of customer accounts.  
10. The method of claim 9, wherein the rewards database comprises the reward balance from each of the plurality of reward accounts.  
13. The reward payment token system of claim 12, wherein the memory storing instructions that, when executed by the reward payment token server, cause the reward payment token system to further: validate, by the token translation engine, the reward payment token as a reward transaction and not a credit card transaction.  
14. The reward payment token system of claim 13, wherein validating the reward payment token includes identifying a specific bank identification number of the reward payment token as the reward transaction.  
15. The reward payment token system of claim 13, wherein validating the reward payment token includes identifying a specific CVV for the CVV of the reward payment token as the reward transaction.  
16. The reward payment token system of claim 13, wherein validating the reward payment token includes utilizing a real-time time stamp on the reward payment token and the reward purchase as the reward transaction.  
19. The one or more non-transitory media storing instructions of claim 18, wherein validating the reward payment token includes identifying a specific bank identification number of the reward payment token as the reward transaction.  
20. The one or more non-transitory media storing instructions of claim 18, wherein validating the reward payment token includes utilizing a real-time time stamp on the reward payment token and the reward purchase as the reward transaction.  
21. The method of claim 1, wherein the reward payment token is selected to pay for the purchase from the reward balance or a credit line linked to the customer.
22. The method of claim 1, wherein the reward payment token is generated by performing a mathematical operation and a hash function on primary account information from the customer.
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.
	(II) Thus, based on the foregoing non-underlined abstract recitation, the claims recite an abstract idea of facilitating a purchase transaction by an intermediary between a consumer and a merchant in which rewards are utilized as source of payment by the consumer via reward payment token which is provided to the consumer and verified on behalf of the merchant by the intermediary which is certain methods of organizing human activity. Further per claim 20, it invokes mathematical concepts grouping.
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. See claim 20.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as noted above per claims 1-10, 13-16, and 19-22 via underlining, and additionally note " A reward payment token system for providing real-time spending of reward points from a first business using reward payment tokens in a cross-site transaction for a purchase from a second business, the system comprising: a reward payment token engine executing on a reward payment token server; a reward payment token database connected to the reward payment token engine, the reward payment token database comprising a plurality of customer accounts of the first business and reward payment tokens linked with each of the plurality of customer accounts; a rewards engine executing on the reward payment token server; a rewards database connected to the rewards engine, the rewards database comprising a plurality of reward accounts of the first business linked with each of the plurality of customer accounts, and further including a reward balance from each of the plurality of reward accounts; a token translation engine executing on the reward payment token server and connected to the reward payment token engine; and memory storing instructions that, when executed by the reward payment token server, cause the reward payment token system to:" (per claim 12) and "one or more non-transitory media storing instructions that, when executed by one or more processors, cause a reward payment token server to provide real-time" (per claim 18) would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing devices. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions such as engine executed by a computing device and performing a mathematical operation and a hash function on primary account information from the customer to generate a payment token (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-3, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of encouraging use of rewards or loyalty points via a payment token, see at least as-filed spec. para. [0003]-[0004]. The server/processor executing the "apply it" instruction (note one or more engines) is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Thus, abstract idea is intended to be merely carried out in a technical environment such as via a network based communication environment e.g. Internet to facilitate online transactions involving rewards, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of facilitating a purchase transaction by an intermediary between a consumer and a merchant in which rewards are utilized as source of payment by the consumer via reward payment token which is provided to the consumer and verified on behalf of the merchant by the intermediary which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-10, 12-16, and 18-22, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of facilitating a purchase transaction by an intermediary between a consumer and a merchant in which rewards are utilized as source of payment by the consumer via reward payment token which is provided to the consumer and verified on behalf of the merchant by the intermediary which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a PHOSITA, in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:

	A.	The Examiner provides citation to one or more of the court decisions as noting the well-understood, routine, conventional nature of the additional element(s) as follows:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here a purchase request is received, token is received/transmitted, and approved over a network];
(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here such generic computing components are utilized to facilitate the abstract idea in a network based environment]; and
iii. (a) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755, (b) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 , and (c) [similarly here user's reward point information is electronically stored, retrieved, indexed/associated, and updated in association with a token to facilitate a financial transaction using rewards].
	B.	Further in view of compact prosecution only the Examiner also finds that generation of virtual numbers or tokens or identifiers to conduct a transaction is indeed well-understood, routine, or conventional activity.
(0) Pub. No.: US 2007/0208671 see [0018] "For example, American Express introduced a service called “Private Payments,” Orbiscom (Ireland) has “Controlled Payment Numbers,” and Discover Desktop and Citibank (New York) have similar products referred to as a “Virtual Account Numbers”. All of these solutions allow cardholders to shop online without having to transmit their actual card details over the Internet. Instead, these systems generate substitute single-use credit card numbers for secure online purchasing. The virtual number generator is either downloaded to the user's computer or accessed online. The user returns to the website for another new virtual number for subsequent transactions. Neither the merchant nor a card-number skimmer can use the number after its first use. So, seeing or having the virtual account number will do them no good if the user has already completed the intended transaction. The user is thus protected from fraudulent transactions because the virtual number is moved to an exclusion list. This also prevents an authorized merchant from automatically initiating future charges that a user may not have really agreed to nor been aware of."; [0041] "FIG. 1 illustrates a secure financial transaction network embodiment of the present invention, and is referred to herein by the general reference numeral 100. A population of user payment cards is represented here by cards 102. These cards each include dynamic magnetic stripes and/or displays that change the personal account number (PAN), expiration date, and/or card verification value (CVV2/4DBC) according to precomputed values loaded into Crypto tables embedded in each card. Each transaction produces a new combination of PAN, expiration date, and CVV that is unique and useful only once."; [0042] "In alternative embodiments of the present invention, payment cards 102 can include credit cards, debit cards, loyalty cards, and other types in these general formats. Crypto-tables can be substituted in some instances and for specific applications by crypto-text generated by on-board, embedded, secure processors."; [0043] "In the case of the PAN card, each transaction varies some, but not all, of the information. The PAN, expiration date, or the CVV2/4DBC could all be varied, but most initial implementations are likely to vary only one of them, e.g., the CVV2/4DBC. Varying the expiration date to be difficult to manage from a card logistics point-of-view. Varying a portion of the PAN may not be practical without increasing the PAN size, but that may cause some infrastructure incompatibilities."; [0044] "A visual display included in payment cards 102 can present each unique PAN, CVV2/4DBC, and/or expiration date on a user display in parallel with the presentation of dynamic magnetic data so a card user can complete a card-not-present transaction if no legacy magnetic card reader can be involved. The parent applications incorporated herein by reference provide construction and operational details of such user displays."
(i) Pub. No.: US 2015/0046338 [0166] "At step 916, the payment processing network A 160, upon receiving the response, may swap the PAN for the token using the methods and processes described herein, may populate the authorization response message with the last four digits of the PAN (so the consumer may be assured that the correct account was used in the transaction), and may include the token assurance level in the modified authorization response message to the acquirer computer 150. The modified authorization response message may also include a PAN product identifier (i.e., PAN account range) to inform the acquirer as to any loyalty or special deals, offers, etc. associated with the account."
(ii)	Pub. No.: US20160232556A1 note "Reward point issuance and redemption may occur physically at a point of sale, such as a store location, or it may occur online as part of an online purchase transaction. In the case of a physical store, the user would present the token, which in the preferred embodiment is the credit card, to have the merchant award (or redeem) points to his account as identified by the credit card number. Other tokens may be used, such as debit cards, loyaltycards, smart cards, stored value cards, etc. As long as the token has a unique identification number associated with it, that number may be used to identify the user. This of course may be done online as well with methods well known in the art, such as by entering a credit card number as part of a purchase transaction over the Internet. In addition, intangible tokens may be used, such as a user's social security number or a predefined PIN. In the event that the user does not have a credit card, and his SSN is used, then the issuing bank may link the user to his reward account by the SSN (or other PIN) even though a credit transaction does not occur."; [0166]-[0168].
(iii) Pub. No.: US 2021/0133730 see Abstract "Systems and methods for issuing and using dedicated tokens for rewards accounts are disclosed. In one embodiment, in a token service provider information processing apparatus comprising at least one computer processor, a method for issuing dedicated tokens for reward accounts may include: (1) receiving, from an electronic wallet, a request to provision a credit or debit-based token for a financial instrument and a dedicated reward-based token for rewards-based transactions associated with the financial instrument to an electronic wallet; (2) generating the credit or debit-based token and the dedicated reward-based token; and (3) providing the credit or debit-based token and the dedicated reward-based token to the electronic wallet and to the issuing bank."; and
(iv) Pub. No.: US 2021/0279764 see [00044] "The exemplary Token-Based Authentication is stateless authentication procedure. It can expire after a set amount of time, which can be set by the merchant or the token verifier. If the token has expired, a new token can be generated (e.g., for each financial transaction and rewards activity)." [00045] "The token for the exemplary Token-Based Authentication can be generated by the merchant, or it can be stored/maintained by the credit card company associated with the credit card used. For example, when the transaction is initiated, the credit card company can provide the merchant with a token associated with the credit card, which can then be used to validate the rewards information. Additionally, or alternatively, the token can be stored on the credit card itself, and can be updated by modifying the information contained on the credit card, for example, if the token expires."

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-10, 12-16, and 18-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maenpaa et al. (Pub. No.: US 2017/0270557)  referred to hereinafter as Maenpaa, in view of Gotlieb et al. (Pub. No.: US 2017/0046679) referred to hereinafter as Gotlieb.
	As per claims 1, 12, and 18, 
- as per claim 1, Maenpaa discloses a computer-implemented method for providing realtime
spending of reward points from a first business using reward payment tokens in a cross-site
transaction for a purchase from a second business, the method comprising (see [0050]-[0052]):
- as per claim 12, Maenpaa A reward payment token system for providing real-time spending of reward points from a first business using reward payment tokens in a cross-site transaction for a purchase from a second business, the system comprising:  a reward payment token engine executing on a reward payment token server; a reward payment token database connected to the reward payment token engine, the reward payment token database comprising a plurality of customer accounts of the first business and reward payment tokens linked with each of the plurality of customer accounts; a rewards engine executing on the reward payment token server; a rewards database connected to the rewards engine, the rewards database comprising a plurality of reward accounts of the first business linked with each of the plurality of customer accounts, and further including a reward balance from each of the plurality of reward accounts; a token translation engine executing on the reward payment token server and connected to the reward payment token engine; and memory storing instructions that, when executed by the reward payment token server, cause the reward payment token system to: (see Figs. 1-2 and their associated disclosure; [0050]-[0052]):
 
	As per claim 18, Maenpaa discloses one or more non-transitory media storing instructions that, when executed by one or more processors, cause a reward payment token server to provide real-time spending of reward points from a first business using reward payment tokens in a cross-site transaction for a reward purchase from a second business and to perform steps comprising (see [0050]-[0052]):

- as per claim limitations of claims 1, 12, and 18:  
(a) Maenpaa discloses receiving, by a reward payment token engine executing on a reward payment token server, a purchase request from a customer for the purchase using reward points from the first business in the cross-site transaction on a merchant website from the second business different from the first business, wherein the first business and the second business do not have a reward purchase integration between the first business and the second business (see Figs. 1-4 and their associated disclosure; [0004]; [0005] note "purchase request"; [0050] note "After the points are used, the balance can be covered using the associated payment card. A merchant whose points are being used can decide how many points and/or rewards are deducted. The amount covered by points can be shown to the consumer on either the payment terminal or consumer's digital interface before final payment."; [0051] note "Some of the benefits provided by the system include providing the consumer access to all the currencies they have accumulated to make purchases including their loyalty points. The merchant 108 providing the loyalty program can offer better service to their loyal customers by expanding the usage of reward and loyalty points as part of the cost of any purchase can be covered by regular payment. Token accounts linked to points can be valid permanently or for limited time or in limited locations as determined by the points/rewards administrator. A merchant 108 can apply the amount of points they want. For example, merchants 108 could make points more valuable in their own merchant properties ( e.g. flights and travel for airlines) and when used for other goods and services, the consumer may only get partial discount when using points" i.e. merchant whose points are being utilized for instance first merchant decides without any prior agreement or integration with a second merchant in a cross-site transaction being carried out at the second merchant the worth/valuation of the points; [0103] note "merchant point of sale system may be an electronic device upon which a point of sale system application is run, wherein the application causes the electronic device to receive and communicated electronic financial transaction information to a payment network. In some embodiments, the merchant 606 may be an online retailer in an e-commerce transaction. In such embodiments, the transaction details may be entered in a shopping cart or other repository for storing transaction data in an electronic transaction as will be apparent to persons having skill in the relevant art."); 
(b) Maenpaa discloses requesting, by the reward payment token engine, a reward payment token for the purchase from a token translation engine executing on the reward payment token server, wherein the token translation engine is connected to and in communication with the reward payment token engine (see Figs. 1-4 and their associated disclosure; [0004] note "tokenizing non-payment identifiers comprising storing, in an account database of a processing server, a plurality of account profiles. Each account profile may be a structured data set related to a transaction account including at least a non-payment identifier, at least one of a personal account number (PAN), and quantity of points affiliated with the non-payment identifier. In some implementations, the non-payment identifier may be for a loyalty account based on at least one of: an airline, a retail merchant, a gym, an employer, a gas station, a grocery store, a pharmacy, a hotel, a financial institution, and/or a restaurant [...] data signal may be superimposed with a tokenization request, the tokenization request may include at least a non-payment identifier. A generation module of the pro-cessing server may provision a token linking to the nonpayment identifier. A transmitting device of the processing server may transmit the token linked to the non-payment identifier to the consumer communication device"; [0010]-[0011]; [0028]; [0050]-[0051]; [0059]-[0065]; [0083]-[0087]; [0103]); 
(c) Maenpaa discloses generating, by the token translation engine, the reward payment token for the reward purchase [...] (see Figs. 1-4 and their associated disclosure; [0072] note "processing server 102 may also include a generation module 216. In some implementations, the generation module 216 may be configured to provision a token linking to the non-payment identifier. The non-payment identifier may be for a loyalty account based on at least one of: an airline, a retail merchant, a gym, an employer, a gas station, a grocery store, a pharmacy, a hotel, a financial institution, a restaurant and/or any other loyalty account"; [0083]-[0087]); 
(d) Maenpaa discloses transferring, by the token translation engine connected to the reward payment token engine, the reward payment token to the customer for completion and execution of the cross-site transaction on the merchant website (see Figs. 1-4 and their associated disclosure; [0027]; [0046]; [0049] note "a tokenization and digitization service, which may convert a ticket and/or loyalty points account to a payment token for implementation via a mobile and/or digital device. When making a purchase, the consumer may tap (e.g., via contactless communication) or use remote payment ( e.g., browser, in-app) to pay for the purchase at an in-store point of sale (POS) or in e-commerce point of interaction (POI). No merchant payment terminal changes may be required. In another embodiment, the merchant could also accept payment via a token linked to a cloud account (e.g., QR code linked to your digital token in the cloud)."; [0050]-[0051]; [0085]; [0086] note "a consumer may receive a token in a digital device (e.g., consumer device 104),"; [0091]; [0101]-[0103]); 
(e) Maenpaa discloses receiving, by the token translation engine, the reward payment token from the merchant website (see Figs. 1-4 and their associated disclosure; [0050]-[0051]; [0064]-[0065]; [0070]; [0074]; [0088]); 
(f) Maenpaa discloses verifying, by a rewards engine executing on the reward payment token server, a reward balance from the first business linked to the customer is greater than a purchase amount of the purchase, wherein the rewards engine is connected to and in communication with the token translation engine (see Figs. 1-4 and their associated disclosure; [0024]; [0027]; [0035]; [0046]-[0050]; [0056]; [0064] note "processing device 214 may be configured to determine the quantity of points affiliated with the nonpayment identifier. When, for example, the quantity of the points are equal to or greater than the transaction amount, the processing device 214 may withdraw the points needed from the quantity of points affiliated with the non-payment identifier for the transaction amount and approving the payment"; [0065]; [0074]; [0091]; [0103]); and 
(g) Maenpaa discloses upon verifying that the reward balance from the first business linked to the customer is greater than the purchase amount of the purchase (see previous limitation), approving, by the token translation engine, the cross-site transaction and sending an approval for the approved cross-site transaction to the merchant website for the purchase (see Figs. 1-4 and their associated disclosure; [0024]; [0046]; [0047] note "merchant 108 may be informed of the approval or denial of the payment transaction using traditional methods, and may finalize the transaction with the recipient and recipient mobile device accordingly"; [0049]-[0051]; [0064] note "processing device 214 may be configured to determine the quantity of points affiliated with the nonpayment identifier. When, for example, the quantity of the points are equal to or greater than the transaction amount, the processing device 214 may withdraw the points needed from the quantity of points affiliated with the non-payment identifier for the transaction amount and approving the payment"; [0091]; [0103]; [0112]); and
(h) adjusting, by the rewards engine, the reward balance from the first business linked to the
customer for the purchase amount of the purchase (see Figs. 3, 4 note "424" and its associated disclosure; [0050]; [0090] note "At step 424, the points account administrator may provide additional detail ( e.g., points balance after use) to the consumer.")  
	Additionally per claim 18, Maenpaa discloses validating, by the token translation engine, the reward payment token as a reward transaction and not a credit card transaction (see Abstract; [0025]; [0030]; [0046]; [0047] note "merchant 108 may be informed of the approval or denial of the payment transaction using traditional methods, and may finalize the transaction with the recipient and recipient mobile device accordingly"; [0049] note "a tokenization and digitization service, which may convert a ticket and/or loyalty points account to a payment token for implementation via a mobile and/or digital device. When making a purchase, the consumer may tap (e.g., via contactless communication) or use remote payment ( e.g., browser, in-app) to pay for the purchase at an in-store point of sale (POS) or in e-commerce point of interaction (POI). No merchant payment terminal changes may be required. In another embodiment, the merchant could also accept payment via a token linked to a cloud account (e.g., QR code linked to your digital token in the cloud)."; [0050]; [0049]; [0064] note "processing device 214 may be configured to determine the quantity of points affiliated with the nonpayment identifier. When, for example, the quantity of the points are equal to or greater than the transaction amount, the processing device 214 may withdraw the points needed from the quantity of points affiliated with the non-payment identifier for the transaction amount and approving the payment"; [0091]); 
	(c*) Maenpaa suggests credit type transaction [0085], and loyalty transaction verification and processing, [0046]-[0051]; also see [0105]-[0106] , however Maenpaa expressly does not teach [...] wherein the reward payment token includes a 16-digit virtual card number , an expiration date, and a card verification value (CVV), and further wherein the reward payment token matches and is utilized as a standard credit card on the merchant website for the cross-site transaction. Gotlieb teaches [...] wherein the reward payment token includes a 16-digit virtual card number, an expiration date, and a card verification value (CVV), and further wherein the reward payment token matches and is utilized as a standard credit card on the merchant website for the cross-site transaction (see ; the Examiner notes that claim 1 lack recitation of an expiration date, and a card verification value (CVV), and further wherein nevertheless considered as claim 12 recites the recitation that is lacking in claim 1).

	As per claim 2, Maenpaa in view of Gotlieb teaches the claims limitations of claim 1. Maenpaa suggests see [0051] note "Token accounts linked to points can be valid permanently or for limited time" and [0091], however Maenpaa expressly does not teach wherein the reward payment token includes an expiration date.  Gotlieb teaches wherein the reward payment token includes an expiration date (see [0026]; [0027] note ""electronic-stored value card" or "eSVC" refers to an electronic embodiment of an account that may be used to transact business with a merchant willing to accept a value ( e.g., points, miles, dollars, or any other measure of value such as a value token described hereinbelow), for example as tender for a purchase or discount for a purchase. As used herein, "electronic storedvalue card" or "eSVC" may additionally or alternatively refer to an electronic embodiment of an account used for promotional and/or marketing purposes. The accounts may comprise credit accounts, debit accounts, gift accounts, telephone accounts, loyalty accounts [...] value of an electronic stored-value card may be embodied as an "electronic value token" or "value token," both of which are described in detail hereinbelow"; [0028]; [0030]; [0055] note "eSVC may be an eCode delivered directly to the user ( e.g., via SMS, Instant Message, and email) and includes a primary account number, security information, and an expiration date. In an embodiment, the eSVC may be directly provisioned to a user's electronic wallet"; [0082]; [0286]). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Maenpaa's foregoing suggestion in view of Gotlieb's teachings with motivation to ensure that transaction includes one or more pieces of information, such as expiration date, one or more of which can be utilized to securely processing a transaction, see at least Gotlieb [0082].
	As per claim 3, Maenpaa in view of Gotlieb teaches the claims limitations of claim 1. Maenpaa suggests see [0034] non-payment identifier token; [0049] no merchant payment changes are required; [00091] "a consumer's airline/store/service loyalty card may be tokenized and digitized as a payment option, which may be implemented at any merchant 108 terminal ( e.g., at a point of sale using a chip card and/or digitized into a mobile/digital device and used contactless or in-app/browser", however Maenpaa expressly does not teach wherein the reward payment token includes a card verification value (CVV). Gotlieb teaches wherein the reward payment token includes a card verification value (CVV) (see [0026]-[0028]; [0029] note "a security code may comprise a series of three or four digits which have been associated with a physical card or eSVC by the issuer [...] a security code may comprise a card security code (CSC), a card verification value (CVV or CVV2), a card verification value code (CVVC), card verification code (CVC or CVC2), verification code (V-code or V code), card code verification (CCV), credit card ID (CID or CCID), or combinations thereof."; [0030]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Maenpaa's foregoing suggestion in view of Gotlieb's teachings with motivation to ensure that transaction includes security features, such as CVV, for verification and for conducting a secure transaction, see at least Gotlieb [0133].
	As per claims 4 and 13, Maenpaa in view of Gotlieb teaches the claims limitations of claims 1 and 12 respectively. Maenpaa teaches further including: validating, by the token translation engine, the reward payment token as a reward transaction and not a credit card transaction (see Abstract; [0025]; [0030] note "instantly issued stored-value cards (i.e., issued and funded in real-time based on a request to use said stored-value card for a purchase transaction) allows the purchase transaction to mimic that of a purchase transaction involving a credit account because the instantly issued stored-value card does not require being loaded with funds prior to the purchase transaction. Use of an instantly issued stored-value card in a purchase transaction could provide benefits to the consumer not otherwise available such as a discount for using a stored-value card or being awarded loyalty points for the use of a stored-value card."; [0046]; [0047] note "merchant 108 may be informed of the approval or denial of the payment transaction using traditional methods, and may finalize the transaction with the recipient and recipient mobile device accordingly"; [0049] note "a tokenization and digitization service, which may convert a ticket and/or loyalty points account to a payment token for implementation via a mobile and/or digital device. When making a purchase, the consumer may tap (e.g., via contactless communication) or use remote payment ( e.g., browser, in-app) to pay for the purchase at an in-store point of sale (POS) or in e-commerce point of interaction (POI). No merchant payment terminal changes may be required. In another embodiment, the merchant could also accept payment via a token linked to a cloud account (e.g., QR code linked to your digital token in the cloud)."; [0050]; [0049]; [0064] note "processing device 214 may be configured to determine the quantity of points affiliated with the nonpayment identifier. When, for example, the quantity of the points are equal to or greater than the transaction amount, the processing device 214 may withdraw the points needed from the quantity of points affiliated with the non-payment identifier for the transaction amount and approving the payment"; [0091]).  
	As per claims 5, 14, and 19, Maenpaa in view of Gotlieb teaches the claims limitations of claims 4, 13, and 18 respectively. Maenpaa suggests [0034] non-payment identifier token; [0049] no merchant payment changes are required]; [00091] "a consumer's airline/store/service loyalty card may be tokenized and digitized as a payment option, which may be implemented at any merchant 108 terminal ( e.g., at a point of sale using a chip card and/or digitized into a mobile/digital device and used contactless or in-app/browser"; [0109], however Maenpaa expressly does not teach wherein validating the reward payment token includes identifying a specific bank identification number of the reward payment token as the reward transaction. Gotlieb teaches wherein validating the reward payment token includes identifying a specific bank identification number of the reward payment token as the reward transaction (see [0225]; [0229]; [0273]; [0280] note "information received from the E-Wallet  Aggregator System 1000 pursuant to the transaction request and from information obtained from datastore 180, in block 304, the electronic value token transaction computer 150 determines whether the request is an electronic sub-wallet request containing valid authentication information and whether the request is for redemption of a value token(s), addition of a value token(s), deletion of a value token(s), or other management of the electronic sub-wallet. The electronic sub-wallet request may comprise a bank identification number ("BIN") as part of the authentication information"). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Maenpaa's foregoing suggestion in view of Gotlieb's teachings with motivation to ensure that transaction request includes all the requisite parameters or information for properly authenticating a transaction, see at least Gotlieb [0280].

	As per claims 6 and 15, Maenpaa in view of Gotlieb teaches the claims limitations of claims 4 and 13 respectively. Maenpaa suggests, see [0034] non-payment identifier token; [0049] no merchant payment changes are required]; [00091] "a consumer's airline/store/service loyalty card may be tokenized and digitized as a payment option, which may be implemented at any merchant 108 terminal ( e.g., at a point of sale using a chip card and/or digitized into a mobile/digital device and used contactless or in-app/browser", however Maenpaa expressly does not teach wherein validating the reward payment token includes identifying a specific card verification value (CVV) of the reward payment token as the reward transaction. Gotlieb teaches  wherein validating the reward payment token includes identifying a specific card verification value (CVV) of the reward payment token as the reward transaction (see [0002]; see [0026]-[0028]; [0029]; [0030]; [0133] note "a card verification value (CVV or CVV2), a card verification value code (CVVC), card verification code (CVC or CVC2), verification code (V-code or V code), card code verification (CCV), credit card ID (CID or CCID), or combinations thereof, and such codes (along with any other authentication data or token described herein) may be employed in an authorization or authentication transaction, for example initiated at a point of sale in conjunction with an e-wallet payment for a purchase transaction."). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Maenpaa's foregoing suggestion in view of Gotlieb's teachings with motivation to ensure that transaction includes security features, such as CVV, for verification and for conducting a secure transaction, see at least Gotlieb [0133].
	As per claims 7, 16, and 20, Maenpaa in view of Gotlieb teaches the claims limitations of claims 4, 13, and 18 respectively. Maenpaa suggests see [0051], however Maenpaa expressly does not teach wherein validating the reward payment token includes utilizing a real-time time stamp on the reward payment token and the purchase as the reward transaction. Gotlieb teaches  wherein validating the reward payment token includes utilizing a real-time time stamp on the reward payment token and the purchase as the reward transaction (see [0039]; [0241]-[0243]; [0291]-[0293]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Maenpaa's foregoing suggestion in view of Gotlieb's teachings with motivation to ensure that transaction request includes all the requisite parameters including timestamps for validation of token processing request e.g. redemption, see at least Gotlieb [0291]-[0293], and/or associating time-stamps as taught by Gotlieb to enforce validity of limited time points, see at least Maenpaa [0051].
	As per claim 8, Maenpaa teaches the claims limitations of claim 1. Maenpaa teaches wherein the reward payment token server comprises a reward payment token database connected to the reward payment token engine, the reward payment token database comprising a plurality of customer accounts of the first business and reward payment tokens linked with each of the plurality of customer accounts (see Figs. 1-3 and their associated disclosure; [0029]; [0050]-[0051]; [0064]; [0084]).  
	As per claim 9, Maenpaa teaches the claims limitations of claim 8. Maenpaa teaches wherein the reward payment token server comprises a rewards database connected to the rewards engine, the rewards database comprising a plurality of reward accounts of the first business linked with each of the plurality of customer accounts (see Figs. 1-3 and their associated disclosure; [0029]; [0050]-[0051]; [0064]; [0084]).  
	As per claim 10, Maenpaa teaches the claims limitations of claim 9. Maenpaa teaches wherein the rewards database comprises the reward balance from each of the plurality of reward accounts (see Figs. 1-3 and their associated disclosure; [0029]; [0050]-[0051]; [0064]; [0084]).  
	As per claim 21, Maenpaa in view of Gotlieb teaches the claims limitations of claim 1. Maenpaa teaches wherein the reward payment token is selected to pay for the purchase from the reward balance or a credit line linked to the customer (see [0041]; [0064]).
4.	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maenpaa, in view of Gotlieb, in view of Salmon et al. (Pub. No. US 2014/0310080) referred to hereinafter as Salmon.
	As per claim 22, Maenpaa in view of Gotlieb teaches the claims limitations of claim 1. Maenpaa teaches wherein the reward payment token is generated by
performing a mathematical operation [...] on primary account information from
the customer (see [0073]; [0079]-[0081]).
	Although Maenpaa suggests [0073] and [0079]-[0081] and Gotlieb suggests, see at least [0137], Maenpaa in view of Gotlieb expressly does not teach [...] and a hash function [...]. Salmon teaches [...] and a hash function [...] (see [0039]; [0077] note "Data for new and existing tokens (e.g., Tokens A1, B1, and C1) is stored as token data 426, and each token is assigned a token identifier 428, which is associated with a current user (e.g., User A, B, or C, etc.). As a token may be transferred by a user or due to some other action or event, the current user of the token is updated in token data 426. Token identifier 428 may be generated, for example, as a hash of data (e.g., account number, etc.) associated with a user. Other methods may be used." [0096] "In one example, an ID for a new token is generated by hashing various pieces of data together such as the time of day, the user, the device, etc. to create the ID (e.g., a twenty byte hash)."; [0155]-[0158]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Maenpaa in view of Gotlieb's foregoing suggestions in view of foregoing teachings of Salmon. Motivation to modify would be to securely apply loyalty points associated with a user account in a transaction by encrypting the user's personal information such as account number using mathematical algorithm and/or hashing, see at least Salmon [0039] and [0077].
Response to Applicant's Arguments/Remarks
5.	Regarding "Claim Rejections -35 U.S.C. § 101" the Applicant argues "the claims recite patent eligible subject matter because the claims allow computer performance of a function not previously performable by a computer to solve a technological problem unable to be done by organizing human activity" and points to certain advantage and executing apply it instruction to generate a loyalty reward token that mimics or is to be utilized as a standard credit card. The Applicant fails to delineate their arguments under step 2A prong one and prong two clearly. The Examiner respectfully maintains that indeed even if the one were to characterize the abstract claim recitation as "But, rather, the claims are directed towards a system for providing realtime spending of reward points from a first business using reward payment tokens in a cross-site transaction for a purchase from a second business different from the first business to solve a technological problem. As stated in the specification, "Using reward points can be difficult and must be generally used at a reward point issuer's website or at a merchant that the issuer has integrated with ( such as pay with points at a specific merchant)." The claims recite systems and methods that overcome a lack of integration and capability between two separate reward systems maintained by different companies" - this clearly represents an abstract idea. Accordingly, based on the non-underlined abstract recitation as set forth in the rejection, note "the claims recite an abstract idea of facilitating a purchase transaction by an intermediary between a consumer and a merchant in which rewards are utilized as source of payment by the consumer via reward payment token which is provided to the consumer and verified on behalf of the merchant by the intermediary which is certain methods of organizing human activity. Further per claim 20, it invokes mathematical concepts grouping.
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. See claim 20.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application."
	Next under prong two additional elements are first considered along with the abstract idea as identified under prong one based on abstract recitation. The Applicant asserts (i) the performance of computer function such as "generating, by the token translation engine, the reward payment token for the purchase, wherein the reward payment token includes a 16-digit virtual card number and the reward payment token matches and is utilized as a standard credit card on the merchant website for the cross-site transaction"; (ii) claim recitation of "" as supported by as-filed spec.para. [0049] note "The reward payment token system 200 and reward payment token server 101 allow a customer to spend rewards anywhere. The reward payment token system 200 and reward payment token server 101 provide the unique capability of providing real-time spending of rewards without the customer having a pre-existing relationship and/or integration between the two businesses. For example, some reward systems have built pre-existing reward purchase relationships with other businesses so that the customer can use their rewards at those merchants for purchases. However, this invention, the reward payment token system 200 and reward payment token server 101 removes the requirement for a pre-existing relationship and the integration between the merchant and the customer's reward account. The customer can use the reward points or reward system, through the reward payment token that acts as a credit card, for cross-site transactions at any merchant anywhere"; and (iii) "These engines (reward payment token engine, token translation engine, and rewards engine) are technical components that are interconnected and provide a specific manner to provide real-time spending of reward points from a first business using reward payment tokens in a cross-site transaction for a purchase from a second business different from the first business, which is a specific improvement for computer functionality, resulting in an improved technological system for integration and interoperability of two different reward systems for the customers spending their reward points. The customer can use the reward points and/or reward system, through the reward payment token that acts as a credit card, for cross-site transactions at any merchant anywhere and anytime. These are meaningful claim elements that add more than generally linking the use of the alleged abstract idea to the Internet, because they solve a technical problem with a claimed solution that is necessarily rooted in computer technology" - somehow provide additional elements that integrate the abstract idea into a practical application. 
	However, the Examiner respectfully disagrees that merely executing "apply it" instructions to algorithmically, e.g. by hashing, generate a 16 digit token number which is associated with a loyalty account such that it can be utilized as a payment at any merchants (being interpreted merchants having no contractual relationship with each other) and executing software instruction/engines/modules to facilitate the abstract idea in a technical environment amounts to integration of the abstract idea into practical application. It appears that the Applicant is ignoring what was emphasized under prong one, once again note "phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C", i.e. carrying out a fundamental economic activity to facilitate sales activities by facilitating usage of accumulated loyalty points as source of payment based on lack of established or pre-existing contractual relationship between merchants fails to provide any additional element or combination of additional elements that transform the abstract idea into a practical application because as explained "the additional elements are generic computing devices. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions such as engine executed by a computing device and performing a mathematical operation and a hash function on primary account information from the customer to generate a payment token (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-3, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of encouraging use of rewards or loyalty points via a payment token, see at least as-filed spec. para. [0003]-[0004]. The server/processor executing the "apply it" instruction (note one or more engines) is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Thus, abstract idea is intended to be merely carried out in a technical environment such as via a network based communication environment e.g. Internet to facilitate online transactions involving rewards, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of facilitating a purchase transaction by an intermediary between a consumer and a merchant in which rewards are utilized as source of payment by the consumer via reward payment token which is provided to the consumer and verified on behalf of the merchant by the intermediary which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."
	The Applicant argues step 2B by asserting that "limitations "generating ... the reward payment token for the purchase, wherein the reward payment token includes a 16-digit virtual card number and the reward payment token matches and is utilized as a standard credit card on the merchant website for the cross site transaction and "transferring ... the reward payment token to the customer for completion and
execution of the cross-site transaction on the merchant website" however the Examiner respectfully disagrees because firstly evaluation is that of whether "additional elements" singularly and in combination amount to significantly more and lastly indeed the noted claim limitations are executing "apply it" instruction to facilitate a fundamental economic activity of encouraging use of loyalty points as source of payment by algorithmically tokenizing loyalty account information in a transaction and confining the idea to a network based technical communication environment allowing sending/receiving/transmission/transferring of data amounts to generally linking the abstract idea to a technical environment. Accordingly, contrary to the Applicant's assertion, the limitations being alleged as, note "limitations "generating ... the reward payment token for the purchase.,_ wherein the reward payment token includes a 16-digit virtual card number and the reward payment token matches and is utilized as a standard credit card on the merchant website for the cross site transaction and "transferring ... the reward payment token to the customer for completion and execution of the cross-site transaction on the merchant website" clearly implement any alleged abstract idea of facilitating a purchase transaction in an unconventional and non-generic method, resulting in a technical improvement. Applicant's combinational elements, when viewed as a whole, are not mere processor instructions linking an abstract idea to a generic technological environment, but rather add significantly more than the abstract idea itself" are indeed instructions being executed to facilitate the abstract idea and fail to set forth any additional elements, unlike BASCOM, in a nonconventional and non-generic arrangement that provided a technical improvement in the art." MPEP § 2106.05(d)(I)(3). See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016). Therefore, the Examiner respectfully maintains the rejection.
	Regarding "Claim Rejections - 35 U.S. C. § 103" the Applicant argues on pages 15-16 of 18 as filed on 7/11/2022 numerous claim limitations that are not taught by Maenpaa. The Examiner respectfully disagrees with such limited characterization. The rejection has been updated in view of the filed claim amendments as follows:
(a) Maenpaa discloses receiving, by a reward payment token engine executing on a reward payment token server, a purchase request from a customer for the purchase using reward points from the first business in the cross-site transaction on a merchant website from the second business different from the first business, wherein the first business and the second business do not have a reward purchase integration between the first business and the second business (see Figs. 1-4 and their associated disclosure; [0004]; [0005] note "purchase request"; [0050] note "After the points are used, the balance can be covered using the associated payment card. A merchant whose points are being used can decide how many points and/or rewards are deducted. The amount covered by points can be shown to the consumer on either the payment terminal or consumer's digital interface before final payment."; [0051] note "Some of the benefits provided by the system include providing the consumer access to all the currencies they have accumulated to make purchases including their loyalty points. The merchant 108 providing the loyalty program can offer better service to their loyal customers by expanding the usage of reward and loyalty points as part of the cost of any purchase can be covered by regular payment. Token accounts linked to points can be valid permanently or for limited time or in limited locations as determined by the points/rewards administrator. A merchant 108 can apply the amount of points they want. For example, merchants 108 could make points more valuable in their own merchant properties ( e.g. flights and travel for airlines) and when used for other goods and services, the consumer may only get partial discount when using points" i.e. merchant whose points are being utilized for instance first merchant decides without any prior agreement or integration with a second merchant in a cross-site transaction being carried out at the second merchant the worth/valuation of the points; [0103] note "merchant point of sale system may be an electronic device upon which a point of sale system application is run, wherein the application causes the electronic device to receive and communicated electronic financial transaction information to a payment network. In some embodiments, the merchant 606 may be an online retailer in an e-commerce transaction. In such embodiments, the transaction details may be entered in a shopping cart or other repository for storing transaction data in an electronic transaction as will be apparent to persons having skill in the relevant art."); 
(b) Maenpaa discloses requesting, by the reward payment token engine, a reward payment token for the purchase from a token translation engine executing on the reward payment token server, wherein the token translation engine is connected to and in communication with the reward payment token engine (see Figs. 1-4 and their associated disclosure; [0004] note "tokenizing non-payment identifiers comprising storing, in an account database of a processing server, a plurality of account profiles. Each account profile may be a structured data set related to a transaction account including at least a non-payment identifier, at least one of a personal account number (PAN), and quantity of points affiliated with the non-payment identifier. In some implementations, the non-payment identifier may be for a loyalty account based on at least one of: an airline, a retail merchant, a gym, an employer, a gas station, a grocery store, a pharmacy, a hotel, a financial institution, and/or a restaurant [...] data signal may be superimposed with a tokenization request, the tokenization request may include at least a non-payment identifier. A generation module of the pro-cessing server may provision a token linking to the nonpayment identifier. A transmitting device of the processing server may transmit the token linked to the non-payment identifier to the consumer communication device"; [0010]-[0011]; [0028]; [0050]-[0051]; [0059]-[0065]; [0083]-[0087]; [0103]); 
(c) Maenpaa discloses generating, by the token translation engine, the reward payment token for the reward purchase [...] (see Figs. 1-4 and their associated disclosure; [0072] note "processing server 102 may also include a generation module 216. In some implementations, the generation module 216 may be configured to provision a token linking to the non-payment identifier. The non-payment identifier may be for a loyalty account based on at least one of: an airline, a retail merchant, a gym, an employer, a gas station, a grocery store, a pharmacy, a hotel, a financial institution, a restaurant and/or any other loyalty account"; [0083]-[0087]); 
(d) Maenpaa discloses transferring, by the token translation engine connected to the reward payment token engine, the reward payment token to the customer for completion and execution of the cross-site transaction on the merchant website (see Figs. 1-4 and their associated disclosure; [0027]; [0046]; [0049] note "a tokenization and digitization service, which may convert a ticket and/or loyalty points account to a payment token for implementation via a mobile and/or digital device. When making a purchase, the consumer may tap (e.g., via contactless communication) or use remote payment ( e.g., browser, in-app) to pay for the purchase at an in-store point of sale (POS) or in e-commerce point of interaction (POI). No merchant payment terminal changes may be required. In another embodiment, the merchant could also accept payment via a token linked to a cloud account (e.g., QR code linked to your digital token in the cloud)."; [0050]-[0051]; [0085]; [0086] note "a consumer may receive a token in a digital device (e.g., consumer device 104),"; [0091]; [0101]-[0103]); 
	(c*) Maenpaa suggests credit type transaction [0085], and loyalty transaction verification and processing, [0046]-[0051]; also see [0105]-[0106] , however Maenpaa expressly does not teach [...] wherein the reward payment token includes a 16-digit virtual card number , an expiration date, and a card verification value (CVV), and further wherein the reward payment token matches and is utilized as a standard credit card on the merchant website for the cross-site transaction. Gotlieb teaches [...] wherein the reward payment token includes a 16-digit virtual card number, an expiration date, and a card verification value (CVV), and further wherein the reward payment token matches and is utilized as a standard credit card on the merchant website for the cross-site transaction (see ; the Examiner notes that claim 1 lack recitation of an expiration date, and a card verification value (CVV), and further wherein nevertheless considered as claim 12 recites the recitation that is lacking in claim 1).
	Thus, based on the foregoing and contrary to the Applicant's assertion combination of Maenpaa and Gotlieb teaches the claim limitations being argued.
	Further, it appears that the Applicant is attacking each reference individually at least as it pertains to (c*) "wherein the reward payment token includes a 16-digit virtual card number and the reward payment token matches and is utilized as a standard credit card on the merchant website for the cross-site transaction" for which Gotlieb has been relied upon.

	Next, the Applicant has failed to reasonably consider the following aspects which clearly establish that there need not be a pre-existing relationship between customer and/or merchants to execute a cross-site transaction, see at least paras. [0050] note "After the points are used, the balance can be covered using the associated payment card. A merchant whose points are being used can decide how many points and/or rewards are deducted. The amount covered by points can be shown to the consumer on either the payment terminal or consumer's digital interface before final payment."; [0051] note "Some of the benefits provided by the system include providing the consumer access to all the currencies they have accumulated to make purchases including their loyalty points. The merchant 108 providing the loyalty program can offer better service to their loyal customers by expanding the usage of reward and loyalty points as part of the cost of any purchase can be covered by regular payment. Token accounts linked to points can be valid permanently or for limited time or in limited locations as determined by the points/rewards administrator. A merchant 108 can apply the amount of points they want. For example, merchants 108 could make points more valuable in their own merchant properties ( e.g. flights and travel for airlines) and when used for other goods and services, the consumer may only get partial discount when using points" i.e. merchant whose points are being utilized for instance first merchant decides without any prior agreement or integration with a second merchant in a cross-site transaction being carried out at the second merchant the worth/valuation of the points.
	Lastly, while conducting an updated search in view of filed claim amendments, the Examiner also discovered the references being provided on form PTO-892, particularly note "Pub. No.: US 20190244237 [0014] note "the exchange provides an entity (e.g., a user, customer, reward point holder, etc.) with access to a wider network of participating point programs and the capability for the entity to exchange points received from one retailer program to points for another retailer program. The exchange will include retailers and rewards program management companies (i.e. credit card companies, multi-tender loyalty companies, etc.) in the network that can authenticate transactions shared and provide input into the consensus model for the exchange program. "; [0016] note "The exchange further allows multiple retailers to participate in the points exchange program without requiring the retailers to set up relationships with each other."; [0017] note "a previously unknown procedure to allow multiple retailers to participate in a points exchange program without requiring the retailers to set up relationships with each other. Thus, embodiments of the present invention provide a streamlined method for point exchange that includes tracking and monitoring multiple rewards programs and acceptable exchange rates between these programs"; [0019] note "allow multiple retailers to participate in a points exchange program without setting up relationships between the multiple retailers."
	Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	- Pub. No.: 20110010238 see Abstract note "A loyalty reward point system that utilizes the pre-existing infrastructure of network such as a credit card network. A user makes a purchase at a merchant using a token such as a credit card. The user is awarded loyalty points from the merchant based on the amount of the purchase (e.g. 100 points for a $100 purchase). The reward points, which are specific to the merchant and the user, are stored in a database at the issuing bank, the acquiring bank, or a central reward server. The user may redeem the reward points earned from the transaction with the merchant at a later time, or may redeem the points with another merchant in the same marketing cluster, or may aggregate those reward points with those of other merchants into a reward point exchange account, and then redeem the aggregated reward points for goods or services from any approved merchant on the network, depending on the configuration of the system."

	- Pub. No.: 2012/0271705 [0118] note "the exchange computer causes the purchase transaction to be executed by requesting the merchant to execute the purchase transaction by first transmitting to the merchant computer (I) an identification of the item selected by the user and (II) an identification of the reward issuer selected by the user and the quantity of reward points selected by the user for redemption for the item. The merchant computer then requests the issuer computer associated with the selected reward program to (I) reduce the reward account associated with the user by the quantity of reward points selected by the user for execution of the reward redemption transaction, and (II) convey consideration to the merchant computer corresponding to the quantity of reward points selected by the user for execution of the reward redemption transaction. The issuer computer at some point (e.g. in real time or at a later time in batch mode) conveys consideration to the merchant in exchange for the merchant providing to the user the selected item."

	- Pub. No.: 20130325579 [0149] "It is anticipated that group members may leave or join the group from time to time. Thus, rules 1244, 1246, 1252 are configured to cover this situation. For example, a cardholder may obtain some points from a first merchant and some points from a second merchant, who subsequently leaves the group. Then the cardholder may desire to redeem the points at a third merchant. According to one embodiment, the rules may require the second merchant to prepay for the points the second merchant awarded to the cardholder via the “pre-funded” model. Or, otherwise, the second merchant may pay for outstanding points upon leaving the group. In yet another embodiment, the third merchant pays for points upon redemption. In any event, the number of points in the cardholder's account, in many embodiments, is not affected by members joining or leaving the group."; [0155] "The system provides the account holder with choices in using the loyalty benefits earned in various loyalty programs and thus puts the spending power of loyalty reward benefits in the control of the account holder. The system expands the use and the flexibility of loyalty reward benefits and increases the account holder engagement with loyalty programs."

	- Pub. No.: US 20210097526 see [0009] "For transaction processing, tokenization of a user's primary account number (PAN) may be provided by first generating an optically scannable code that can be delivered in a message to a user, such as via SMS. The optically scannable code can be processed, e.g. via a one-way cryptographic hash, into a processing token such as a BIN range token. The processing token can be stored in a token vault in association with the PAN. During a transaction, the user scans their code at a merchant terminal. The merchant terminal manipulates the code into a processing token which is then passed into a transaction network for conversion into the PAN and subsequent transaction processing. The system is able to provide both financial transactions as well as loyalty program accounting using the tokenization methods."; and [0010] "In one aspect of the invention, there is provided a method of provisioning a system for using processing tokens for transactions. In the method, a delivery code may be generated which may be processed into a processing token via a one-way algorithm. The processing token may be associated with an account identifier of a user and the association stored in a token vault. An optically scannable message including the delivery code may be generated and delivered to a device of a user for subsequent use during merchant transactions. The user device may be a mobile telephone device, a smart device, a smart watch or any other user device including a mobile device of the user."

	- Pub. No.: US 20190244237 [0014] note "the exchange provides an entity (e.g., a user, customer, reward point holder, etc.) with access to a wider network of participating point programs and the capability for the entity to exchange points received from one retailer program to points for another retailer program. The exchange will include retailers and rewards program management companies (i.e. credit card companies, multi-tender loyalty companies, etc.) in the network that can authenticate transactions shared and provide input into the consensus model for the exchange program. "; [0016] note "The exchange further allows multiple retailers to participate in the points exchange program without requiring the retailers to set up relationships with each other."; [0017] note "a previously unknown procedure to allow multiple retailers to participate in a points exchange program without requiring the retailers to set up relationships with each other. Thus, embodiments of the present invention provide a streamlined method for point exchange that includes tracking and monitoring multiple rewards programs and acceptable exchange rates between these programs"; [0019] note "allow multiple retailers to participate in a points exchange program without setting up relationships between the multiple retailers."
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688